Perina v Animal Care & Control of N.Y. City, Inc. (2017 NY Slip Op 00733)





Perina v Animal Care & Control of N.Y. City, Inc.


2017 NY Slip Op 00733


Decided on February 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2017

Sweeny, J.P., Acosta, Moskowitz, Kapnick, Kahn, JJ.


2982 401403/13

[*1]Silvia Perina, Plaintiff-Appellant,
vAnimal Care and Control of New York City, Inc., Defendant-Respondent.


Silvia Perina, appellant pro se.
Foley & Lardner LLP, New York (Yonaton Aronoff of counsel), for respondent.

Order, Supreme Court, New York County (Margaret A. Chan, J.), entered October 8, 2013, which granted the motion of defendant Animal Care and Control of New York City, Inc. (AC & C) to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff and/or her friend were the owners of seven dogs and seven cats. Acting on a complaint of animal hoarding, New York City police officers seized six of the seven dogs and all of the cats, and brought the animals to defendant AC & C. Plaintiff redeemed all the animals, except for four puppies, by paying appropriate impound fees. Eleven days after the animals had been seized, plaintiff surrendered the puppies to AC & C, and the puppies were adopted by new owners.
AC & C acted properly by impounding the puppies for 10 days — 1 day longer than the statutory 9 days required — after notifying plaintiff that the animals were in its possession, to allow her time to redeem the animals, upon payment of impoundment fees, submission of proof of proper licensing of the animal, and compliance with the sterilization requirements, within this time period (see  New York Agriculture and Markets Law §§ 117[6], [9]; 24 RCNY § 161.23[c]; Administrative Code of City of NY § 17-804). 	Plaintiff's claim that she was coerced into signing the surrender forms by an alleged threat that the puppies' mother would not be returned to her lacks merit, since the surrender forms were signed after AC & C had already held the dogs for 10 days. By that time, plaintiff's possessory right to the puppies perished, as she "forfeit[ed] title to any dog unredeemed at the expiration of the appropriate redemption period" (Agriculture and Markets Law § 117[7]).
Nor does plaintiff's claim - that the surrenders of the puppies are invalid because they were actually owned by her friend - avail her. Plaintiff admitted that the puppies were hers and, if they were not, she has no standing to bring the action at issue.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2017
CLERK